Citation Nr: 0000522	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a headache 
disability.

4.  The propriety of a 20 percent rating for a left ankle 
disability.

5.  The propriety of a 10 percent rating for hypertension.

6.  The propriety of a compensable rating for low tunnel 
syndrome with impingement of the ulnar nerve.

7.  The propriety of a compensable rating for a back 
disability.

8.  The propriety of a compensable rating for a right 
shoulder disability.

9.  The propriety of a compensable rating for a left shoulder 
disability.

10.  The propriety of a compensable rating for a right knee 
disability.

11.  The propriety of a compensable rating for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977, and from October 1977 to October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
service connection for tinnitus, headaches and disabilities 
of the right and left hips.  Also in this decision the RO 
granted service connection for hypertension, a right and left 
knee disability, a right and left shoulder disability, a back 
disability, and acute low tunnel syndrome with impingement of 
the ulnar nerve, assigning each disability a noncompensable 
rating.  In addition, the RO granted service connection for a 
left ankle disability assigning a 10 percent rating.  In a 
January 1998 rating decision the RO granted service 
connection for tinnitus.  The RO also assigned the veteran a 
compensable, 10 percent, rating for hypertension.  Later in 
September 1998, the RO increased the veteran's left ankle 
disability rating to 20 percent.

As noted above, the RO denied the veteran's claim of service 
connection for tinnitus in December 1997, and the veteran 
appealed.  Subsequently, in January 1998, the RO granted 
service connection for tinnitus.  Since this grant fully 
satisfies the veteran's claim of service connection for 
tinnitus, it is no longer in appellate status and will not be 
further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

Because the veteran disagreed with the initial evaluations 
assigned for his service-connected disabilities, the Board 
has recharacterized these issues as involving the propriety 
of the initial ratings assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The claims as to the propriety of the ratings assigned for 
hypertension and disabilities of the right and left knees are 
deferred pending the completion being sought in the remand 
order below.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
plausible claim of service connection for a left hip 
disability.

2.  Arthritis of the right hip is attributable to service.

3.  A headache disability is attributable to service.

4.  A left ankle disability produces marked limitation of 
motion and no ankylosis.

5. Low tunnel syndrome with impingement of the ulnar nerve is 
manifested by numbness of the left ring and little fingers 
and is analogous to mild paralysis of the left hand that is 
incomplete.

6.  A back disability is manifested by characteristic pain on 
extreme ranges of motion.

7.  A right shoulder disability is not productive of 
deformity, recurrent dislocation or limitation of motion at 
shoulder level.

8.  A left shoulder disability is not productive of 
deformity, recurrent dislocation or limitation of motion at 
shoulder level.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left hip disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Arthritis of the right hip was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

3.  A headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The criteria for a rating in excess of 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
(1998).

5.  The criteria for a compensable, 10 percent, rating for 
low tunnel syndrome with impingement of the ulnar nerve have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1998).

6.  The criteria for a compensable, 10 percent, rating for a 
back disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

7.  The criteria for a compensable rating for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 
(1998).

8.  The criteria for a compensable rating for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show treatment for 
hypertension as well as for the left ankle, shoulders, back, 
and knees.  They also show that in September 1991 the veteran 
was seen at a medical facility complaining of headaches of 
two days duration.  He further complained of associated 
visual problems, but denied problems with nausea, numbness, 
increased blood pressure and headaches more than five days 
long.  The veteran was assessed as having tension headaches 
versus migraines.  

The veteran was noted to have recurrent monthly headaches at 
his June 1997 retirement examination.

In August 1997 the veteran underwent a neurological 
evaluation for headaches.  He reported having them for about 
a year and said that they occurred between one and four times 
a month, lasting anywhere from hours to days.  He was given 
an impression of migraine headaches without "aura".

In November 1997 the RO filed a claim of service connection 
for numerous disabilities, including the disabilities that 
are the subject of this appeal.

At a VA orthopedic examination in December 1997, the veteran 
complained of bilateral shoulder pain, numbness of his left 
fifth and ring fingers, back spasm, and left ankle pain.  In 
regard to his shoulders, the veteran said that he had his 
first injection in 1997 and that the pain was intermittent in 
nature and alternated between the right and left shoulder.  
He said that the last time he had pain was about a week 
before the examination and that he had pain three to four 
times a year.  X-rays showed normal glenohumeral alignment 
with no evidence of degenerative changes in either the right 
or the left knee.  Findings revealed elevation to 180 
degrees, external rotation to 85 degrees and internal 
rotation to the T12 level on his back.  The veteran had full 
abduction.  There was no evidence of atrophy, and motor 
strength was 5/5.  The veteran was found to be completely 
neurovascularly intact across the bilateral upper 
extremities.  He was diagnosed as having bilateral shoulder 
pain with tendonitis and bursitis, and no evidence of 
degenerative changes.  The examiner stated that the veteran 
had good range of motion and strength and determined this as 
no disability.

In regard to the veteran's left hand, the veteran said at the 
examination that the numbness in his fifth finger and half of 
his ring finger occurred daily, but was not painful.  He also 
said that he had not sought treatment for this.  The examiner 
noted that the numbness was along the veteran's ulnar nerve 
distribution.  Findings revealed a positive Tinel sign at the 
elbow over the ulnar nerve.  The veteran had intact motor 
with 5/5 strength in his hand.  The examiner diagnosed the 
veteran has having acute low tunnel syndrome with impingement 
of the ulnar nerve.  He said that it could be treated 
conservatively with range of motion strengthening and 
bracing.  He also said that there was some numbness for which 
he determined was a mild disability, but with no evidence of 
clawing or atrophy.

With respect to his back, the veteran told the examiner that 
his back spasms began in 1995 and were intermittent.  More 
specifically, he said that the spasms occurred once a week 
which he treated with warm heat in a sauna.  On examination 
the veteran had "full range of motion" with flexion to 100 
degrees, extension to 20 degrees, lateral bending to 45 
degrees and rotation to 45 degrees, and minimal pain at the 
extremes.  X-rays of the veteran's lumbar spine revealed 
normal lumbar alignment with some mild decrease in joint disc 
height at L5-S1 but otherwise normal alignment.  There was no 
evidence of any other bony pathology.  The veteran was 
diagnosed as having mechanical low back pain with no evidence 
of degenerative or disc disease.  The examiner opined that 
there was no disability in regard to the back.

As far as the veteran's left ankle, there was no evidence of 
instability with inversion or anterior draw on examination.  
Dorsiflexion was to 15 degrees compared to 20 degrees on the 
right side.  Plantar flexion was to 45 degrees compared to 50 
degrees on the right side.  The veteran was also noted to 
have pain with range of motion which was diffuse and could 
not be localized to one area.  X-rays of the left ankle 
revealed mild anterior and posterior osteophytes and some 
mild degenerative changes of the distal portion of the 
tibular/fibular distal joint consistent with old injury, but 
overall minimal degenerative changes were noted.  The 
examiner diagnosed the veteran as having mild degenerative 
changes of the left ankle with some osteophyte anterior and 
posterior and at the tibia/fibular joint.  There was good 
range of motion with pain which the examiner surmised was a 
mild disability. 

Also in December 1997 the veteran underwent a VA general 
examination where he reported having headaches beginning 
approximately one year earlier.  He said that the headaches 
were global in nature and occurred at any time, lasting hours 
to days.  He said that they were usually throbbing with some 
nausea and no vomiting.  He also said that they occurred one 
to two times per week on average.  He was diagnosed as having 
mixed headaches.

In December 1997 the RO granted service connection for 
hypertension, disabilities of the right and left knee, 
disabilities of the right and left shoulder, low tunnel 
syndrome with impingement of the ulnar nerve and a back 
disability.  Each disability was assigned a noncompensable 
rating.

At a hearing at the RO in April 1998, the veteran testified 
that he experienced swelling, tenderness and pain in his left 
ankle as well as limited motion.  He said that the pain was 
intense and he described it as a ten on a scale of one to 
ten.  He said that he was not currently being treated for the 
ankle.  In regard to his back, he said that he experienced 
throbbing in the low back and had problems with walking, 
standing and bending.  On a scale of one to ten, he described 
the pain as an eight.  He said that he was not currently 
taking any medication for his back.  He also said that he had 
headaches pretty frequently, but not everyday.  He said that 
he had been evaluated for his headaches but that a conclusion 
had never been reached as to the cause.  He said that he had 
pain in his right shoulder which came and went, and was not 
present every day.  He said that the pain came on gradually 
and when it hit full scale, he had very little use of the 
arm.  He said that he took medication for this condition 
whenever he felt pain.  He said that he had the same intense 
pain in his left shoulder as he did in the right.  The 
veteran said that he had similar feelings in his right hip.  
He explained that he could feel the pain coming on and that 
it would intensify.  He said that he had been treated for 
this pain in service.  He also said that he had similar 
feelings in his left hip and that they happened 
simultaneously.  In addition, the veteran said that he felt 
tingling and weakness in his left ring finger and left little 
finger and that he stopped taking medication for this because 
it had not been effective.  Lastly, the veteran said that the 
VA examination that he attended was not done correctly.  He 
said that he had been cut off from describing in detail his 
disabilities and that he was not sure that he had even been 
seen by a doctor.

In July 1998 the veteran was evaluated by a private physician 
for complaints of knee and ankle pain.  The veteran reported 
having sustained a compound fracture of his left ankle that 
had required an open reduction and internal fixation with the 
subsequent removal of hardware.  His main complaint was that 
his ankle was somewhat stiff and painful when he stood on it 
for long periods of time.  On examination the veteran had 
significant restricted range of motion of the left ankle with 
approximately 10 degrees dorsiflexion and 20 degrees 
plantarflexion.  Subtalar motion was also limited.  There 
were well-healed surgical scars, and no neurological or 
vascular deficit.  An X-ray was taken of the left ankle 
revealing some traumatic arthritis in the ankle joint, 
particularly in the medial gutter.  The physician stated that 
the veteran had a significant restricted range of motion of 
the left ankle as a result of previous trauma.

The record contains a Radiology Form dated in July 1998 
reflecting the veteran's complaint of right hip pain, and 
showing that two radiologic views had been taken of the right 
hip.  This form contains an initial impression of "early 
arthritic changes" followed by the radiologist's 
interpretation agreeing with the initial impression.

In a September 1998 rating decision, the RO increased the 
veteran's service-connected left ankle disability to 20 
percent disabling.  

In August 1999 the veteran's representative submitted a 
private medical record to the Board and a written waiver 
waiving the RO's review of this evidence and preparation of a 
Supplemental Statement of the Case.  This medical report is 
dated in August 1999 and pertains to the ankle.  It contains 
range of motion findings of plantar flexion to 100 percent 
and dorsiflexion to 75 percent.  It notes that the ankle was 
neurovascularly intact with normal strength and no 
tenderness.  It contains a diagnosis of status post left 
ankle fracture with decreased range of motion.

II.  Legal Analysis

The threshold question to be answered in any claim is whether 
the veteran has met his burden of submitting evidence 
sufficient to justify a belief that his claims are well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A.  Service Connection 

A plausible or well grounded claim of service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Without proof of a present disability, there can be 
no well-grounded claim. Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Where the determinative issue involves 
medical causation or medical diagnosis, medical evidence to 
the effect that the claim is plausible or possible is 
required in order for a claim to be considered well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) (Court) has repeatedly 
cautioned that the regulatory requirement is for a showing of 
continuity of symptomatology, not treatment.  Savage v. 
Gober, 10 Vet. App. 488, 496-497 (1997); Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1992).

Left Hip Disability

At a RO hearing in April 1998, the veteran testified that he 
was treated for hip pain in service.  However, his service 
medical records are devoid of complaints of or treatment for 
the left hip, and his June 1997 retirement examination report 
shows that he had a normal clinical evaluation of the lower 
extremities.  Also, while the veteran reported having a 
number of orthopedic problems on a June 1997 Report of 
Medical History, he did not include hip problems.  

In addition to the lack of findings of hip problems in the 
veteran's service medical records, postservice medical 
records are devoid of a current left hip diagnosis.  See 
Caluza, supra.  Although the veteran demonstrated some 
painful motion in both hips at the December 1997 VA 
examination, X-rays of the hips at that time revealed normal 
hips without evidence of pathology.  The examiner followed 
this up by stating that while the veteran had some soft 
tissue pain with stretching of his capsule and adductors, he 
had no radiographic or clinical evidence of degenerative 
changes.  The examiner determined these results as no 
disability. 

Furthermore, while the veteran has submitted private medical 
evidence regarding the right hip (as discussed below), he has 
not submitted any medical evidence in regard to the left hip.  

The veteran's contention that he has a current left hip 
disability as a result of service has been duly noted; 
however, in order to well ground his claim he must present 
more than his mere opinion.  This is so since as a layman, he 
is not competent to opine as to medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Inasmuch as the veteran's service medical records do not 
contain any notation of left hip complaints or treatment, and 
in view of the lack of medical evidence of a current left hip 
diagnosis and medical opinion linking such a diagnosis to 
service, the veteran's claim of service connection for a left 
hip disability is implausible and must be denied as not well 
grounded.  Epps, Caluza, supra. 

Right Hip Disability

The veteran's claim of service connection for a right hip 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a). 

In addition to the general provisions for establishing 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303, service connection may also be granted for 
a chronic disability on a presumptive basis, including 
arthritis, if it is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When the RO denied the veteran's claim of service connection 
for a right hip disability in December 1997, it did so in 
view of X-ray findings from December 1997 which showed that 
the veteran had a normal hip with no evidence of pathology.  
However, subsequent to this decision, in August 1998, the RO 
received a Radiology Form dated in July 1998 reflecting the 
veteran's complaint of right hip pain, and showing that two 
radiologic views had been taken of the right hip.  This form 
contains an initial impression of "early arthritic changes" 
followed by the radiologist's interpretation agreeing with 
the initial impression.  

Although he RO continued to deny the veteran's claim for a 
right hip disability in a September 1998 Supplemental 
Statement of the Case based on a finding that there was no 
evidence of any degenerative joint disease, the July 1998 
Radiology Form, which is signed by a radiologist, is 
sufficient evidence to establish that the veteran currently 
has right hip arthritis.  It follows that a finding of 
arthritis within one year of the veteran's October 1997 
service discharge, in addition to right hip pain, is 
sufficient evidence to warrant presumptive service connection 
for arthritis of the right hip.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 4.71a, Diagnostic Code 
5003.

A Headache Disability

The veteran's claim of service connection for headaches is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran's service medical records show that he was seen 
on two occasions in service for complaints of headaches.  In 
September 1991 he was diagnosed as having tension headaches 
versus migraines, and in August 1997 he was diagnosed as 
having migraine headaches without "aura".  In addition, 
headaches of a recurrent nature are noted on the veteran's 
retirement examination report of June 1997.  In this regard, 
it is noted that the veteran had recurrent monthly headaches. 

Two months after the veteran's October 1997 discharge from 
active duty, in December 1997, he underwent a VA general 
examination where he complained of having a one year history 
of headaches.  He said that the headaches were global in 
nature and occurred at any time.  He said that they lasted 
hours to days and were throbbing.  He said that they occurred 
one to two times per week on average.  He was diagnosed as 
having mixed headaches.

The evidence as summarized above supports a showing of 
continuity of headaches since service.  § 3.303(b).  That is, 
the evidence shows inservice treatment for and diagnoses of 
headaches, including at separation, as well as continuous 
complaints and diagnosis of headaches following service.  In 
fact, the frequency of such headaches are shown to have 
increased from a monthly basis in service to a weekly basis 
shortly after service.  This evidence is sufficient to 
establish service connection for headaches under 38 C.F.R. 
§ 3.303(b).

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disease and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's claims for increased ratings for low tunnel 
syndrome with ulnar nerve impingement, a left ankle 
disability, a back disability and disabilities of the right 
and left shoulder are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that they are not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.  

In regard to the duty to assist, the veteran contends that 
his December 1997 VA examination was inadequate and that new 
examinations should be conducted.  More specifically, he 
contends that he was rushed through the exams in December 
1997 and was cut off when attempting to go into detail about 
his disabilities.  While these contentions have been duly 
noted, a review of the December 1997 examination reports 
shows them to be accurate and fully descriptive.  They 
contain specific complaints by the veteran for each of his 
claimed disabilities in addition to adequate findings in 
which to evaluate each of his disabilities under VA's rating 
schedule.  There is no basis in which to question the 
credibility of the examiners or veracity of the findings.  
Consequently, these examination reports are deemed to be 
adequate to properly assess the veteran's disabilities and 
are in compliance with VA's duty to assist the veteran.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.1.

The severity of the veteran's increased rating disabilities 
must be assessed in the context of its entire history.  
38 C.F.R. §§ 4.1, 4.130; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Low Tunnel Syndrome with Impingement of the Ulnar Nerve

At the VA examination in December 1997, the veteran 
complained of daily numbness in his left fifth finger and 
half of his left ring finger which was not painful.  The 
examiner noted that the numbness was along the ulnar nerve 
distribution.  Findings included a positive Tinel sign at the 
elbow over the ulnar nerve, intact motor with 5/5 strength of 
the hand.  In rendering a diagnosis, the examiner said that 
there was some numbness which represented a mild disability, 
with no evidence of clawing or atrophy.  

In addition, the veteran complained of numbness, tingling and 
weakness in his left little and ring finger at a RO hearing 
in April 1998.

The criteria for assessing paralysis of the ulnar nerve is 
found in 38 C.F.R. § 4.124, Diagnostic Code 8516.  Under this 
code, a 10 percent disability is warranted in either 
extremity for mild paralysis that is incomplete.  A 20 
percent rating is warranted for moderate paralysis of a minor 
extremity that is incomplete and a 30 percent rating is 
warranted for moderate paralysis of a major extremity that is 
incomplete.

The numbness that the veteran experiences along the ulnar 
distribution of his left hand, in addition to a positive 
Tinel sign at the elbow over this nerve, constitutes findings 
sufficient to warrant a 10 percent rating for mild incomplete 
paralysis of the ulnar nerve.  Although the veteran's motor 
function was found to be intact at the December 1997 
examination thus negating a true incomplete paralysis of this 
hand, his loss of sensation in part of this hand represents 
an analogous impairment.  See 38 C.F.R. § 4.20.  In this 
regard, consideration has been given to the veteran's 
testimony that medication had been ineffective in treating 
his left hand numbness, as well as the veteran's additional 
reported symptomatology of left hand tingling and weakness.  
This determination is reached after resolving any doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.

While the evidence supports a compensable, 10 percent, rating 
for the veteran's left hand disability, it does not support a 
higher than 10 percent rating. The examiner who examined the 
veteran in December 1997 assessed his finger numbness as a 
mild disability.  He noted that the veteran had no evidence 
of clawing or atrophy.  

As previously noted, percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such disease and injuries and 
their residual conditions in civil occupations.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Other 
than a loss of sensation in the left hand, there is no 
evidence that the veteran's left hand symptomatology 
moderately impedes his ability to perform his job as a 
maintenance supervisor.  Furthermore, the veteran testified 
in April 1998 that he had not lost any time from work due to 
his disabilities.  

Inasmuch as the 10 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson 
v. West, 12 Vet. App. at 126.

Left Ankle Disability

The applicable criteria for rating the veteran's left ankle 
disability is found under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 for limitation of motion.  Under this code a 10 percent 
rating is warranted for moderate limitation of motion and a 
20 percent rating is warranted for marked limitation of 
motion.  The maximum rating under this code is 20 percent.

Following a review of a private medical report in July 1998 
noting that the veteran had significant restricted range of 
motion of the left ankle, the RO increased the veteran's 
service-connected left ankle disability from 10 percent to 20 
percent.  Specific range of motion findings showed that the 
veteran had approximately 10 degrees of dorsiflexion and 20 
degrees of plantarflexion.  Subtalar motion was also limited.  
There were well-healed surgical scars and no neurological or 
vascular deficit.  Based on the limitation of motion findings 
and notation of significant restricted range of motion of the 
left ankle, the RO appropriately assigned the veteran a 20 
percent rating for marked limitation of motion going back to 
the date that he filed his November 1997 claim.

Notwithstanding the appropriateness of the 20 percent rating 
in this case, there is no avenue for consideration of a 
higher rating under this code since 20 percent is the maximum 
allowable rating for limitation of motion.  Interestingly, 
the most recent private medical report in August 1999 shows 
plantarflexion of 100 "percent" and dorsiflexion of 75 
"percent".  These findings suggest a degree of limitation 
of motion that is less than severe.  However, since these 
findings were made in percentages as opposed to VA's 
schedular degrees, and resolving all doubt in the veteran's 
favor, the veteran's 20 percent rating for severe limitation 
of motion is still deemed to be the most appropriate rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The only way that the veteran would be entitled to a higher 
than 20 percent rating for his left ankle disability under 
the rating schedule pertaining to ankle disabilities is if he 
had ankylosis of the left ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, there is no such evidence of 
ankylosis in this case.  Neither the December 1997 orthopedic 
examination report or the July 1998 private examination 
report make a finding of left ankle ankylosis.  Such a 
finding is also absent from the January 1999 private medical 
record.  As such, the preponderance of evidence in this case 
weighs against a higher than 20 percent rating for the 
veteran's left ankle disability.  

Back Disability

At the hearing in April 1998, the veteran complained of 
throbbing in the low back and difficulty in making sudden 
moves.  He also said that he had pain and problems with 
walking, standing and bending.  On a scale of one to ten, he 
described the pain as an eight.  He said that he was not 
taking any medication for his back.

In addition to the above-noted complaints, the veteran 
complained at the December 1997 of muscle spasms that 
occurred intermittently since 1995.  Findings at this 
examination included full range of motion of the back with 
flexion to 100 degrees, extension to 20 degrees, lateral 
bending to 45 degrees, lateral rotation to 45 degrees with 
minimal pain at the extremes.  X-rays of the lumbar spine 
showed normal lumbar alignment with some mild decrease in 
joint disc height at L5-S1 but otherwise normal alignment.  
The examiner diagnosed the veteran as having mechanical low 
back pain with no evidence of degenerative or disc disease.  
He determined this as no disability.

The veteran's back disability is currently evaluated under 
Diagnostic Code 5295 for lumbosacral spine.  Under this code, 
a 0 percent rating is warranted for lumbosacral strain with 
slight subjective symptoms only, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion; or, unilateral, in standing position.

While the RO determined that the veteran's back disability 
produced slight symptomatology only, the finding by the 
examiner in December 1997 of minimal pain at extreme ranges 
of motion adequately satisfies the criteria for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  That is, this finding was more than subjective 
and involved a clinical component.  However, in similar 
regard, the veteran's complaints of intermittent muscle 
spasms in his back was subjective only and did not involve a 
clinical component.  The examiner did not find muscle spasm 
on either extreme forward bending or in a standing position 
as is required for a rating in excess of 10 percent under 
Code 5295.

Alternatively, the veteran is entitled to a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Under this code, a 10 percent 
rating is warranted for slight limitation of motion, a 20 
percent rating is warranted for moderate limitation of motion 
and a 40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Because the veteran was found to have full range of motion of 
the lumbar spine at the December 1997 VA examination, a 
compensable rating based on strict adherence to the range of 
motion studies would not be warranted.  However, the Court 
has provided guidelines for rating orthopedic disabilities, 
including consideration of a higher rating based on 
limitation of motion due to pain on use or during flare-ups.  
Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  In view of the veteran's complaint of back pain at his 
1998 hearing and finding of minimal pain at the extreme 
ranges of motion studies, the veteran would be entitled to a 
compensable, 10 percent, rating for his back disability when 
applying the benefit-of-the-doubt rule.  § 5107(b); 38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5292.  With this said, a 
higher rating under Code 5292 for moderate limitation of 
motion of the lumbar spine is not warranted by the evidence 
due to the veteran's full ranges of motion of the lumbar 
spine and the minimal pain noted at only the extreme ranges 
of motion.  Id.

Because the veteran's entitlement to a 10 percent rating 
under both Code 5292 and 5295 involves pain on motion, he is 
not entitled to a 10 percent rating under both codes because 
to do so would violate the rule against pyramiding.  This is 
so since it would result in rating the same disability 
manifestation under different diagnoses.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Inasmuch as the 10 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson 
v. West, 12 Vet. App. at 126.

Disabilities of the Right and Left Shoulders

The veteran is currently assigned a noncompensable rating for 
disabilities of the right and left shoulders under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 for shoulder impairment.  Under 
this code, a 20 percent rating is warranted in either 
extremity for moderate deformity.  A 20 percent rating is 
also warranted for recurrent dislocation at the 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level.  When there is marked 
deformity of the minor extremity, or frequent episodes and 
guarding of all arm movements of the minor extremity, a 20 
percent rating is warranted.  A 30 percent rating is 
warranted for marked deformity of the major extremity, or 
frequent episodes and guarding of all arm movements of the 
major extremity.  Code 5202.

For limitation of motion of the shoulder, a 20 percent rating 
is warranted for motion at shoulder level in either 
extremity.  A 20 percent rating is warranted when motion of 
the minor extremity is midway between side and shoulder level 
(and a 30 percent rating is warranted for the major 
extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Findings in regard to the veteran's shoulders at the 1997 VA 
examination revealed elevation to 180 degrees, external 
rotation to 85 degrees and internal rotation to the T12 level 
on his back.  The veteran had full abduction as well.  There 
was no evidence of atrophy.  There was 5/5 motor strength.  
The veteran as found to be completely neurovascularly intact 
across the bilateral upper extremities.  X-rays of the 
shoulders revealed normal glenohumeral alignment with no 
evidence of degenerative changes and no evidence of 
acromioclavicular joint arthritis.  The examiner diagnosed 
the veteran as having tendonitis, bursitis and bilateral 
shoulder pain.  There was no evidence of degenerative changes 
and good range of motion and strength.  He determined that 
there was no disability.

Although the veteran is currently evaluated under Code 5202 
for shoulder impairment, there is no evidence that he has had 
at any time any shoulder deformities or recurrent 
dislocations.  Accordingly, the more applicable code is 
Diagnostic Code 5201 for limitation of motion of the arm.  
However, when evaluating the veteran's shoulder disabilities 
under this criteria, it is evident that the veteran does not 
meet the criteria for a compensable rating, nor has he met 
this criteria as of the date that he filed his November 1997 
claim.  This is so since there is no indication that either 
of the veteran's arm are limited to shoulder level.  To the 
contrary, the veteran had full range of motion on forward 
elevation and lacked only 5 degrees on external rotation at 
the 1997 VA examination.  He also had full shoulder abduction 
on each side.  In regard to range of motion, the examiner 
described it as being "good", with good strength.  Even by 
taking into consideration the veteran's bilateral shoulder 
pain, such pain does not approximate a 20 percent rating 
under Code 5201 when also considering the veteran's near full 
ranges of motion of motion in his shoulders and the 
examiner's opinion in 1997 that the veteran did not have a 
shoulder disability.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 
supra.

A compensable evaluation for painful motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, is also not warranted since X-
rays of the veteran's shoulders in December 1997 revealed no 
evidence of arthritis.

As the preponderance of evidence is against the veteran's 
claim for a compensable rating for disabilities of the right 
and left shoulder, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107.


ORDER

The claim of service connection for a left hip disability is 
denied as not well grounded.

Service connection for arthritis of the right hip is granted.

Service connection for a headache disability is granted.

A rating greater than 20 percent for a left ankle disability 
is denied.

A compensable, 10 percent, rating for low tunnel syndrome 
with impingement of the ulnar nerve is granted.

A compensable, 10 percent, rating for a back disability is 
granted.

A compensable rating for a right shoulder disability is 
denied.

A compensable rating for a left shoulder disability is 
denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

Increased Rating for Hypertension

During the course of the veteran's appeal, the regulations 
pertaining to cardiovascular disabilities were revised.  The 
veteran's hypertension was initially evaluated under 
38 C.F.R. § 4.104, Code 7101 (1991-1997).  This code provides 
that a compensable, 10 percent, rating is assigned when 
diastolic pressure of predominately 100 or more.  It provides 
for a 20 percent rating when diastolic pressure is 
predominantly 110 or more with definite symptoms.

On January 12, 1998, the rating criteria for hypertension 
were revised and now provide for a compensable, 10 percent, 
evaluation when diastolic pressure is predominately 100 or 
more, or; systolic pressure is predominately 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.

As the veteran's claim for a compensable rating for 
hypertension was pending when the regulations pertaining to 
cardiovascular disabilities were revised, he is entitled to 
the version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran.

Since the veteran has only been evaluated under the old 
criteria for rating hypertension, the RO must consider the 
veteran's claim for a compensable evaluation under the new 
criteria for rating hypertension before the Board can review 
the issue.  Karnas, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In addition, the Board received medical evidence in January 
1999 that pertains to hypertension.  Since this evidence was 
received within 90 days of the RO's notification to the 
veteran of its certification and transfer of the case to the 
Board, and since it is relevant to the veteran's claim for an 
increased rating for hypertension, it must be referred to the 
RO for its review and appropriate action.  See 38 C.F.R. 
§ 20.1304. 

Increased Ratings for Disabilities of the Right and Left 
Knees 

Also in January 1999 the veteran submitted additional medical 
evidence to the Board showing treatment for his knees.  Since 
this evidence was received within 90 days of the RO's 
notification to the veteran of its certification and transfer 
of the case to the Board, and is relevant to the veteran's 
claim for compensable ratings for his knees, it must be 
referred to the RO for review and appropriate action.  See 
38 C.F.R. § 20.1304.


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the medical evidence 
added to the claims file in January 1999 
as it pertains to the veteran's claims of 
the propriety of increased ratings for 
hypertension and right and left knee 
disabilities.  The RO should then 
readjudicate these claims.  In rating 
hypertension, the new and old rating 
criteria must be considered.  38 C.F.R. 
§ 4.71a, Diagnostic Code 7101. In rating 
disabilities of the right and left knee, 
the guidelines provided by the Court in 
Deluca v. Brown, 
 8 Vet. App. 202 (1995) must be 
considered.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case and be 
given a reasonable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion as to the ultimate outcome of these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







